DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Embodiment 1, Figure 2, Claims 1-18 in the reply filed on 11/30/2020 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

Claim Rejections - 35 USC § 112

Claims 1-18 the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amended claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 10, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mitcham et al. [US 2004/0245883] in view of Bandyopadhyay et al. [US 2004/0045635] and in further view of Harris [US2012/0168670].
Claim 1, Mitcham et al. discloses an electric machine [1], comprising: a rotor; [4] and a stator core [2] radially outward from the rotor [4; figure 1], the stator core being stationary relative to the rotor during operation wherein the stator core is made from cobalt [paragraphs 0010, 0025 and 0027]. 
Mitcham et al. fails to teach constructing the stator core from carbon fiber and at least 40% cobalt by weight.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the electric machine of Mitcham et al. from a resin bonded magnetic material made from carbon fibers and at least 40% cobalt by weight as taught by Bandyopadhyay et al. to facilitate manufacturing and reduce cost [Bandyopadhyay et al. paragraph 0002] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Mitcham et al. in view of Bandyopadhyay et al. fails to teach the addition of cobalt carbide in a matrix with cobalt.
Harris teaches a nanoparticle cobalt and cobalt carbide matrix based permanent magnet material [paragraph 0036; a mixture of cobalt carbide particles and metallic cobalt (iron or iron cobalt) particles] for use in a stator and/or a rotor [paragraph 0036] in order to obtain increased high temperature performance [paragraph 0036] and an average particle size of cobalt carbide within the cobalt/cobalt carbide is less than or equal to about 100 nanometers [paragraph 0036 discloses a nanoparticle matrix, a nanoparticle is inherently, by definition, a particle with a diameter between 1 and 100 nm [see “What are Nanoparticles? Definition, Size, Uses and Properties - TWI (twi-global.com)” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the stator core of Mitcham et al. in view of Bandyopadhyay et al. from a nanoparticle cobalt/cobalt carbide matrix with an average particle size of cobalt carbide within the cobalt/cobalt carbide is less than or equal to about 100 nanometers as taught by Harris in order to improve the high temperature performance of the material [Harris paragraph 0036].
Claim 2, Mitcham et al. as modified discloses the electric machine of Claim 1, wherein Mitcham et al. discloses that the electric machine is an electric motor or an electric generator [paragraph 0002].
Claim 3, Mitcham et al. as modified discloses the electric machine of Claim 1, wherein Mitcham et al. discloses that the stator core [2] comprises a plurality of laminations [9].
Claim 4, Mitcham et al. as modified discloses the electric machine of Claim 1, wherein Mitcham et al. discloses that the stator core [2] comprises a plurality of mechanical teeth [14] extending radially inward toward the rotor [4; figure 1].
Claim 5, Mitcham et al. as modified discloses the electric machine of Claim 1, wherein Mitcham et al. discloses that the stator core comprises a plurality of heat fins [15 function as heat fins located adjacent to cooling duct 8, pulling heat from the core], extending radially outward and away from the rotor [figure 1].

Claim 9, Mitcham et al. as modified discloses the with the exception of the stator core comprising less than or equal to about 1% iron by weight.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the amount of iron in order to customize the magnetic properties of the core since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 10, Mitcham et al. as modified discloses the with the exception of the stator core comprising 0% iron by weight.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the amount of iron in order to customize the magnetic properties of the core since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 14, Mitcham et al. as modified discloses the electric machine of Claim 1, wherein Bandyopadhyay et al. teaches the stator core comprises carbon fibers within a cobalt/cobalt carbide matrix [paragraph 0022].
Claim 15, Mitcham et al. as modified discloses the electric machine of Claim 1, wherein Bandyopadhyay et al. teaches that the stator core comprises about 40% to about 70% cobalt by weight [paragraph 0020; 40-50% lies within the claimed range].  

Claim 17, Mitcham et al. as modified discloses the electric machine of Claim 1, wherein wherein the stator core comprises about 0.01% to about 5% cobalt carbide by weight.
As taught by Harris, the addition of cobalt carbide yields increased high temperature performance [paragraph 0036].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the ratio of cobalt carbide in the cobalt/cobalt carbide matrix to be about 0.01% to about 5% cobalt carbide by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 21, Mitcham et al. discloses an electric machine [1], comprising: a rotor; [4] and a stator core [2] radially outward from the rotor [4; figure 1], the stator core being stationary relative to the rotor during operation wherein the stator core is made from cobalt [paragraphs 0010, 0025 and 0027]. 
Mitcham et al. fails to teach constructing the stator core from carbon fiber and at least 40% cobalt by weight.
Bandyopadhyay et al. teaches a resin bonded magnetic material composition suitable for motors and stators [paragraphs 0003 and 0015] wherein the material comprises: carbon fibers [paragraph 0022] and cobalt [paragraphs 0013 and 0018], and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the electric machine of Mitcham et al. from a resin bonded magnetic material made from carbon fibers and at least 40% cobalt by weight as taught by Bandyopadhyay et al. to facilitate manufacturing and reduce cost [Bandyopadhyay et al. paragraph 0002] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Mitcham et al. in view of Bandyopadhyay et al. fails to teach the addition of cobalt carbide in a matrix with cobalt.
Harris teaches a nanoparticle cobalt and cobalt carbide matrix based permanent magnet material [paragraph 0036; a mixture of cobalt carbide particles and metallic cobalt (iron or iron cobalt) particles] for use in a stator and/or a rotor [paragraph 0036] in order to obtain increased high temperature performance [paragraph 0036] and an average particle size of cobalt carbide within the cobalt/cobalt carbide is less than or equal to about 100 nanometers [paragraph 0036 discloses a nanoparticle matrix, a nanoparticle is inherently, by definition, a particle with a diameter between 1 and 100 nm [see “What are Nanoparticles? Definition, Size, Uses and Properties - TWI (twi-global.com)” [https://www.twi-global.com/technical-knowledge/faqs/what-are-nanoparticles] and “Nanoparticle - Wikipedia” [https://en.wikipedia.org/wiki/Nanoparticle]].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the stator core of Mitcham et al. in view of Bandyopadhyay 
Mitcham et al. in view of Bandyopadhyay et al. and Harris does not specially teach that the stator core comprises about 0.01% to about 5% cobalt carbide by weight.
As taught by Harris, the addition of cobalt carbide yields increased high temperature performance [paragraph 0036[.].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the ratio of cobalt carbide in the cobalt/cobalt carbide matrix to be about 0.01% to about 5% cobalt carbide by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitcham et al. [US 2004/0245883] in view of Bandyopadhyay et al. and Harris [US2012/0168670] and in further view of LG Electronics Inc [KR 20180107661] (“hereafter “LG”).
Claim 7, Mitcham et al. as modified discloses the electric machine of Claim 6, with the exception of the housing provides electromagnetic shielding for the electric machine.
LG teaches making a housing with for electromagnetic shielding to prevent noise generated inside by the electronic components radiating out of the case or blocking environmental nose [last paragraph of page 1 of the translation].

Claim 8, Mitcham et al. as modified discloses the electric machine of Claim 6, with the exception of the housing comprises: carbon fibers and cobalt carbide, and wherein the housing is greater than or equal to about 40% cobalt by weight. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the housing from the same highly permeable material as the core to provide electromagnetic shielding, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mitcham et al. [US 2004/0245883] in view of Bandyopadhyay et al. [US 2004/0045635] and Harris [US2012/0168670] and in further view of Ueyama et al. [US 2018/0151279].
Claim 11, Mitcham et al. as modified discloses the electric machine of Claim 1, with the exception of  the carbon fibers comprise carbon fiber cloth, graphene, chopped carbon fibers, carbon microfibers, carbon nanofibers, or a combination comprising at least one of the foregoing.  
Ueyama et al. teaches a magnetic powder with improved mechanical strength made from carbon fibers, graphite fiber, carbon nanofibers and cotton [paragraph 0012].
.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitcham et al. [US 2004/0245883] in view of Bandyopadhyay et al. [US 2004/0045635] and Harris [US2012/0168670] and in further view of Detore et al. [US 2002/0083791].
Claim 12, Mitcham et al. as modified discloses the electric machine of Claim 1, with the exception of the carbon fibers have a laminar orientation.
Detore et al. teaches that the carbon fiber components of a resin material can be oriented either randomly or uniformly in the material [paragraphs 0026 and 0037] to adjust the properties of the material
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to orient the carbon fibers have a laminar orientation as taught by Detore et al. in order to optimize the strength of the stator in the desired orientation.
 
Claim 13, Mitcham et al. as modified discloses the electric machine of Claim 1, with the exception of the carbon fibers have a random orientation.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to orient the carbon fibers have a random orientation as taught by Detore et al. in order to optimize the strength of the stator in the desired orientation.

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 
Applicant contends that Harris fails to tech the newly added limitation of “an average particle size of cobalt carbide within the cobalt/cobalt carbide is less than or equal to about 100 nanometers."
“Harris is therefore relief upon to teach a stator cored having cobalt carbide. However, Applicant submits that the Harris reference is silent as to any discussion regarding the average particle size of the cobalt carbide. Therefor Harris cannot be considered to teach a stator core having cobalt carbide with an average particle size on the scale of nanometers.”
In response, the Office disagrees, Harris teaches a nanoparticle cobalt and cobalt carbide matrix based permanent magnet material [paragraph 0036; a mixture of cobalt carbide particles and metallic cobalt (iron or iron cobalt) particles] for use in a stator and/or a rotor [paragraph 0036] in order to obtain increased high temperature performance [paragraph 0036].  A nanoparticle is inherently, by definition, a particle with a diameter 
1. “What are Nanoparticles? Definition, Size, Uses and Properties - TWI (twi-global.com)” [https://www.twi-global.com/technical-knowledge/faqs/what-are-nanoparticles].
A nanoparticle is a small particle that ranges between 1 to 100 nanometres in size. Undetectable by the human eye, nanoparticles can exhibit significantly different physical and chemical properties to their larger material counterparts.
Particle Type
Diameter Size Range
Atoms and small molecules
0.1 nm
Nanoparticles
1 to 100 nm
Fine particles (also called particulate matter - PM2.5)
100 to 2,500 nm
Coarse particles (PM10, or dust)
2500 to 10,000 nm
Thickness of paper
100,000 nm


2. “Nanoparticle - Wikipedia” [https://en.wikipedia.org/wiki/Nanoparticle]
A nanoparticle or ultrafine particle is usually defined as a particle of matter that is between 1 and 100 nanometres (nm) in diameter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BERNARD ROJAS/           Primary Examiner, Art Unit 2837                                                                                                                                                                                             ;